Citation Nr: 1827933	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable disability rating for left calf superficial peroneal nerve injury.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disease or injury.

4.  Entitlement to service connection for a right leg disability, to include the right ankle, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to February 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a right ear hearing loss disability is decided in this decision and the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA purposes.




CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Right Ear Hearing Loss Disability

The Veteran filed a claim in November 2010 and stated on a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) that his "hearing is failing rapidly."  

38 C.F.R. § 3.385 (2017) provides a specific definition as to when impaired hearing will be considered a disability for VA purposes and the definition is based on the results of audiometric testing and speech recognition scores.  During the appeal period, the only audiometric testing results of record are from a July 2014 VA audio examination.  The audiometric testing results and speech recognition scores did not meet the definition for a right ear hearing loss disability as outlined in 38 C.F.R. § 3.385 (2017).    

The Board notes that the Veteran's service treatment records (STRs) included a July 1998 audiometric test results slip.  These results identified a right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2017).  Also of record was a December 1998 separation examination report, which contained audiometric test results that did not identify a right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2017).  The Board acknowledges that a presumption exists regarding chronic diseases, which is applicable for sensorineural hearing loss disability (as an organic disease of the nervous system).  See 38 C.F.R. §§ 3.303(b), 3.309 (2017).  

Stated differently, while in-service July 1998 audiometric testing identified a right ear hearing loss disability for VA purposes, during the appeal period the evidence did not show a right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2017).  As such, entitlement to service connection is not warranted.  

The Board has considered the Veteran's lay statements and contentions.  The Veteran is competent to testify that he has decreased hearing acuity, which he has done.  The Veteran, however, is not competent to establish a right ear hearing loss disability for VA purposes, as this is a medical question that must be based on audiometric testing pursuant to 38 C.F.R. § 3.385 (2017).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Board finds the July 2014 VA examination report to be the most probative evidence of record as to the issue of whether the Veteran has a right ear hearing loss disability for VA purposes, as this report contained the only audiometric test results of record during the appeal period that are valid for purposes of applying VA laws in accordance with 38 C.F.R. § 3.385 (2017).

In review, as the evidence of record did not include audiometric testing results for the right ear that met the applicable definition of a hearing loss disability, the Board finds that the Veteran does not have a right ear hearing loss disability for VA purposes.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of record does not show a right ear hearing loss disability for VA purposes and without this, the Veteran's claim cannot succeed.  As such, the Board concludes that a right ear hearing loss disability was not incurred in or aggravated by the Veteran's active service and, to this extent, the Veteran's claim therefore must be denied.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.


REMAND

Left Calf Superficial Peroneal Nerve Injury

The Veteran was last afforded a VA examination for this disability in July 2014.  The Peripheral Nerves Conditions Disability Benefits Questionnaire (DBQ) noted that the Veteran reported that pain in the left lower lateral calf occurred "periodically" and that such occurred "at least 2-3 times a month."  The DBQ noted symptoms attributable to a peripheral nerve condition of mild intermittent pain and mild paresthesias and/or dysesthesias in the left lower extremity.    

Subsequent evidence indicated that the Veteran's disability may have increased in severity.  In this regard, the Veteran's October 2014 VA Form 9 contained various statements describing more severe pain, to include a statement that "[t]he pain I have in my leg is to the ponit that I[']m looking for any kind of pain relief I can find now on the street to make it stop."  The Veteran also submitted in June 2016 private medical records relating to an emergency room visit related to the left calf.  As such, in light of the possible increase in severity of the Veteran's disability since the last VA examination, remand is required to afford the Veteran a new VA examination to determine the current severity of such disability.

The Board also notes that the Veteran stated in June 2016 as part of his submission of the referenced private medical records that he had an upcoming appointment for nerve testing and that "I can ask my doctor to get you any information you need."  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2017). 

Bilateral Knee Disability

The Veteran referenced on the November 2010 VA Form 21-526 that his left leg hurts to the point where he favors it, that he then puts pressure on his right leg, which causes it to ache as well.  He also stated that his knees were getting extremely sore.  The Veteran was afforded a VA examination in July 2014 and a Knee and Lower Leg Conditions DBQ was completed.  The DBQ noted that the Veteran denied any knee problems and that he stated that his knees were fine.  Based on this, the examiner noted that the remainder of the DBQ would not be completed.  At the April 2016 Board hearing, the Veteran essentially reported that his knees were not fine.  In this regard, the Veteran was assisted at the hearing by a VA veteran's service representative (VSR). 

Upon review, the Veteran's testimony at the Board hearing indicated that his knees had worsened since the July 2014 VA examination (when, as noted, the Veteran reported his knees being fine).  As such, the Board finds that remand is appropriate to afford the Veteran a new VA examination that considers the more recent and apparently worsened status of the Veteran's knees and for a VA opinion that addresses the issue of secondary service connection.

Right Leg Disability

The Veteran's was afforded a VA examination in July 2014.  The Peripheral Nerves Conditions DBQ noted that the Veteran reported that when his left leg starts to swell, he leans more on his right leg and shifts his weight to the right, which results in the right leg aching and the right ankle swelling.  An Ankle Conditions DBQ was also completed, which noted a diagnosis of residual of prior fracture and degenerative joint disease (DJD) of the right ankle.  It was noted that the Veteran reported that when his left lower leg starts to bother him more, he tends to put more weight on the right leg and he has noted right ankle pain.  

The examiner provided an opinion that the "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's serviced connected condition."  The rationale discussed a right ankle fracture that occurred prior to the Veteran's active service that required two subsequent surgeries.  It was noted that evidence of this injury was seen on right ankle x-ray.  The examiner stated that "[i]t is less likely than not that his right ankle condition is due to the left lower leg condition and more likely than not that it is due to the right ankle condition which was pre-exis[]ting."  The examiner also stated that "it is less likely than not that the right ankle condition/pain is related to this [service connected] left calf superficial peroneal nerve injury."

Upon review, the examiner's opinion addressed the issue of whether the Veteran's right ankle disability was caused by his service-connected left calf superficial peroneal nerve injury.  The opinion, however, did not address the issue of whether the Veteran's right ankle disability was aggravated by his service-connected left calf superficial peroneal nerve injury.  In this regard, while the examiner discussed whether the Veteran's right ankle condition was "related to" to his left calf superficial peroneal nerve injury, the United States Court of Appeals for Veterans Claims has found that such language (the phrase "related to") does not clearly encompass a discussion of aggravation in the secondary service connection context.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  As such, remand is required for a new VA examination and opinion that addresses the issue of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include any records related to nerve testing as referenced in the Veteran's June 2016 statement, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his left calf superficial peroneal nerve injury.

3.  Afford the Veteran a VA examination with respect to his claim for entitlement to service connection for a bilateral knee disability.

The examiner must identify what, if any, bilateral knee disabilities have been present during the appeal period.

The examiner must also provide an opinion addressing:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any bilateral knee disability present is due to or caused by the Veteran's service-connected disabilities, to include his left calf superficial peroneal nerve injury.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any bilateral knee disability present has been aggravated (i.e., increased in severity) by the Veteran's service-connected disabilities, to include his left calf superficial peroneal nerve injury.

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's contention that, essentially, his left leg pain causes him to favor his right leg, which results in pain in that extremity.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached

4.  Afford the Veteran a VA examination with respect to his claim for entitlement to service connection for a right leg disability, to include the right ankle.

The examiner must provide an opinion addressing:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a right leg disability, to include DJD of the right ankle, has been aggravated (i.e., increased in severity) by the Veteran's service-connected disabilities, to include his left calf superficial peroneal nerve injury.

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's contention that, essentially, his left leg pain causes him to favor his right leg, which results in pain in that extremity and pain and swelling in the right ankle.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


